DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, and 4–10 is/are pending.
Claim(s) 3 and 11–15 is/are canceled.

Allowable Subject Matter
Claim(s) 1, 2, and 4–10 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Chung et al. (KR 2015-0131513 A, hereinafter Chung).
Chung discloses an electrode assembly (100) in which a plurality of unit cells (110, 120, 130, 140, 150, 160, 170) are disposed in parallel to each other along a longitudinal direction of a folding separator (180) and stacked as the folding separator (180, [0072]) is folded, wherein one of the unit cells (170) comprises a first double-sided electrode (173) in which a slurry (173b, 173d) is stacked on opposite surfaces of a first collector (173c, [0091]); a separator (175) stacked adjacent to the first double-sided electrode (173, [0091]); a second double-sided electrode (172) which is stacked adjacent to the separator (175) and in which a slurry (172b, 172d) is stacked on opposite surfaces of a second collector (172c, [0091]); and a single-sided electrode (171) which is stacked adjacent to the second double-sided electrode (172) and in which a slurry (171c) is 
Chung does not disclose, teach, or suggest the following distinguishing feature(s):
An electrode assembly comprising a slurry of a single-sided electrode being separated from a slurry of a second double-sided electrode that is adjacent to the single-sided electrode only by a coating layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725